Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Zeng discloses a method for preparing a silica aerogel comprising (i) hydrolysis of a silica alkoxide with a substoichiometric amount of water under acidic conditions (i.e. forming a partially hydrolyzed sol); (ii) contacting the partially hydrolyzed sol with a base catalyst and an alcohol to form a precursor gel; and (iii) drying the precursor gel to form the porous metal oxide material.
Zeng does not teach or fairly suggest a method where hydrolysis is in the presence of a catalyst system comprising a strong acid and a weak acid wherein the weak acid and the strong acid are present in a molar ratio of weak acid:strong acid of from 1:1 to 200:1
Arenas discloses a method for preparing a silica xerogel with high surface area comprising hydrolysis and polycondensation of tetraethylorthosilicate (i.e. a silicon alkoxide) using glacial acetic acid and hydrochloric acid simultaneously.  Arenas discloses a method where the acetic acid and HCl solution 0.1 mol/L are employed in a volume ratio of 5/0.1 mL/mL (see Page 887, Table 1).  Since the density of glacial acidic acid is 1050 g/L and the molecular weight of acetic acid 60.052 g/mol, the volume ratio of glacial acetic acid/HCl of 5/0.1 corresponds to a molar ratio of weak acid:strong acid = [(0.005*1050)/60.052] / (0.0001*0.1) = 8742:1.  
Arenas therefore does not teach or fairly suggest a method where hydrolysis is in the presence of a catalyst system comprising a strong acid and a weak acid present in a molar ratio of weak acid:strong acid of from 1:1 to 200:1.

Thus, it is clear that Zeng and Arenas neither alone nor in combination teach or fairly suggest a method for preparing a porous metal oxide material comprising reacting a metal alkoxide with water in the presence of a catalyst system comprising a strong acid and a weak acid to form a partially hydrolyzed sol wherein the weak acid and the strong acid are present in a molar ratio of weak acid:strong acid from 1:1 to 200:1.

Furthermore, the amendment filed 3/10/2022 overcomes the 35 USC 112(b) rejections of record.

Therefore, the claims are passed to issue.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL FORREST whose telephone number is (571)270-5833. The examiner can normally be reached Monday-Friday (10AM-6PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sally A Merkling can be reached on (571)272-6297. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL FORREST/Examiner, Art Unit 1738                                                                                                                                                                                                        6/27/2022

/Colin W. Slifka/Primary Examiner, Art Unit 1732